DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
	The amendment filed on 11/09/2021 has been entered.  Claims 16-18, 20-24, and 26-30 have been amended, claims 1-15 remain canceled, and no new claims have been added; therefore, claims 16-30 remain pending in the application.

Claim Interpretation
	The 112(f) rejection cited in the previous Office Action mailed on 08/09/2021 has been withdrawn, as Applicant has amended the claims to remove claim language which would invoke 112(f).

Claim Rejections - 35 USC § 112
	The 112(b) rejection of claims 16-18, 22, 24-25 and 29-30 has been withdrawn as Applicant has amended the claims to overcome the 122(b) rejection cited in the previous Office Action mailed on 08/09/2021.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0143452 A1-Che et al.
Claim 16: “A device to freezing adipose tissue, the device comprising: a closure and a receptacle mutually coupleable to obtain at least one closed configuration of cryopreservation of the adipose tissue,”:  Che et al. discloses the present invention relates generally to specimen containers and, more particularly, to cryogenic vials for storing biological specimens (Para. [0001], lines 1-3).  Further, Che et al. discloses a closure (cap assembly 24, Para. [0018], line 6, Fig. 2) and a receptacle (container 22, Para. [0018], line 6, Fig. 1); Che et al. discloses the closure (cap assembly 24) is configured to be secured to the container 22 (receptacle, Para. [0018], lines 6-7), which can therefore be configured to be mutually coupled so as to obtain at least one closed configuration of cryopreservation of adipose tissue.
“said closure comprising at least one manual grip portion and at least one support portion to which the adipose tissue adheres,”:  Che et al. discloses 
“said receptacle comprising at least one housing in which at least said support portion of said closure can be inserted,”:  Che et al. discloses said receptacle (container 22) comprises at least one housing (illustrated in Fig. 2) in which at least said support portion (pipette 70) can be inserted, also illustrated in annotated Fig. 2 below.

    PNG
    media_image1.png
    648
    622
    media_image1.png
    Greyscale

“said receptacle further comprising at least one safety valve, suitable for activating in case that a difference between an outside pressure and a pressure inside said housing exceeds a predetermined value,”:  Che et al. discloses at least one safety valve (valve 46, Para. [0021], line 2, Fig. 2); further, Che et al. discloses the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial (Para. [0021], lines 2-6).
“wherein at least one comprises at least one separable portion of said receptacle, adapted to be detached, partially or completely, from a body of said receptacle in the case in which the difference in pressure between the inside and the outside exceeds a predetermined value, and wherein said separable portion is delimited by a breakable zone,”:  Che et al. discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); Che et al. discloses the valve 46 is coupled to the container at the opening in the bottom of portion (Para. [0035], line 52-53).
“and said receptacle further comprises a retainer of said separable portion, once it has detached, and in that detachment of said at least one separable portion defines an opening in said receptacle, between said opening and said at least one separable portion, retained by said retainer, a gap being defined to let out gases contained inside said housing.”:  Che et al. discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); further illustrated below in annotated Fig. 2.  Further, Che et al. discloses the cap assembly includes a plurality of gaps 102 extending from the top portion 60 to the bottom portion 62 that allow nitrogen vapor to enter and/or exit the container; the gaps may be used in combination with, or in place of openings 40 and 42 in the container 22 to provide a flow path for the vapor (Para. [0031], lines 3-8).

    PNG
    media_image2.png
    535
    524
    media_image2.png
    Greyscale


Claim 20:  “wherein said retainer includes an undercut between said at least one  separable portion and said opening to prevent separation between the at least one separable portion and the receptacle.”:  Che et al. discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); thus preventing separation between the separable portion and the receptacle.
Therefore, the prior art reference of Che et al. meet the limitations of claims 16 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al., and further in view of US 2015/0048085A1-Brown et al.
Regarding claim 17, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches a receptacle (container 22) with a separable portion discussed above.  However, Che et al. does not explicitly teach a notch in the receptacle.
For claim 17, Brown et al. teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), which reads on the instant claim limitation of a notch in the receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a notch or recess in the receptacle of the cryovial as taught by Brown et al., because Brown et al. teaches the notch or recess permits a human operator or a robot to accomplish single-handed opening or closing of the cap when the vial is used in conjunction with a rack or article holster having a detention feature (Para. [0089], lines 15-19).

claim 18, Che et al. teaches the invention discussed above in claim 17.  Che et al. does not teach a notch is circular, and is made in a base of said receptacle.
For claim 18, Brown et al. teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), and Brown et al. teaches a recessed volume that conforms to the volume of at least a portion of the base of the articles frame at the second end (Para. [0037], lines 5-7), therefore, the notch is capable of forming a shape as set by the base, which reads on the instant claim limitation of a notch is circular, or substantially circular, and is made in the base of said member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a notch is circular, and is made in the base of said receptacle as taught by Brown et al., because Brown et al. teaches the holster can have a detent feature to engage the article's frame to restrict rotational freedom of the article's frame (Para. [0037], lines 7-9).

Regarding claim 19, Che et al. teaches the invention discussed above in claim 16.  Che et al. does not teach a notch has as triangular section.
For claim 18, Brown et al. teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), and Brown et al. teaches a recessed volume that conforms to the volume of at least a portion of the base of the articles frame at the second end (Para. [0037], lines 5-7), therefore, the notch is capable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a notch having a triangular section as taught by Brown et al., because Brown et al. teaches the holster can have a detent feature to engage the article's frame to restrict rotational freedom of the article's frame (Para. [0037], lines 7-9).  


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al., and further in view of US 2004/0214316 A1-O’Connell.
Regarding claim 21, Che et al. teaches the invention discussed above in claim 20.  Further, Che et al. discusses a retainer and a separable portion of the housing also discussed above.  However, Che et al. does not explicitly teach an appendix including a connecting zone, shaped so as to abut against the inner surface of the housing.
For claim 21, O’Connell teaches a kit for cell sampling (Para. [0002], line 1) and O’Connell teaches media plug 50 positioned within the housing of a collection tube 20, where an appendix of the media plug 50 abuts the edge of the diameter region 23 (Para. [0031], lines 3-5, Fig. 2B), further, annotated Fig. 2B below illustrated at least one appendix, with a connecting zone, which reads on the instant claim limitation of an appendix, shaped so as to abut against the inner surface of the housing.

    PNG
    media_image3.png
    598
    207
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include at least one appendix with a connecting zone, shaped to as to abut against the inner surface of the housing as taught by O’Connell, because O’Connell teaches the media plug 50 is performed to fit the shape of the tube (Para. [0017], line 3) and O’Connell teaches the 

Regarding claim 22, Che et al. teaches the invention discussed above in claim 21.  However, Che et al. does not explicitly teach an appendix having a divergent shape.  
For claim 22, O’Connell teaches a kit for cell sampling (Para. [0002], line 1) and O’Connell teaches media plug 50 positioned within the housing of a collection tube 20, where an appendix of the media plug 50 is a divergent shape and positioned toward the free end of the tube 20, further, illustrated in annotated Fig. 2B above, which reads on the instant claim limitation of an appendix having a divergent shape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include teach an appendix having a divergent shape as taught by O’Connell, because O’Connell teaches the media plug may be of any suitable shape and composition (Para. [0032], line 2) and the media plug 50 is performed to fit the shape of the tube (Para. [0017], line 3) and O’Connell teaches the plug 50 is positioned half-way down the tube, this minimizing the risk of contamination upon opening the tube (Para. [0019], lines 15-17).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and US 2004/0214316 A1-O’Connell, and in further view of US 6,383,453 B1- Banauch et al.
claim 23, modified Che et al. teaches the invention discussed above in claim 21.  Further, Che et al. teaches a retainer, a separable portion, and an appendix discussed above.  However, modified Che et al. does not teach a plurality of appendixes, angularly spaced one from another with respect to a center of said at least one separable portion.
For claim 23, Banauch et al. teaches an invention relating to a storage container for storing, freezing and apportioning specimens (Col. 1, lines 5-6), and Banauch et al. teaches a plurality of appendixes (protrusions 13), where Fig. 1 illustrates the protrusions 13 are angularly spaced one from the other with respect to the center from the separable portion (breakpoint 14, Col. 3, lines 1-2), which reads on the instant claim limitation of a plurality of appendixes, angularly spaced one from another with respect to a center of said at least one separable portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to further include appendixes (protrusions 13) angularly spaced one from another with respect to a center said at least one separable portion (breakpoint 14) as taught by Banauch et al., because Banauch et al. teaches the appendixes (protrusions 13) contribute to breakage at the breakpoint 14 (separable portion) and also prevent the frozen sample from sliding when the container is broken at the breakpoint (Col. 3, lines 2-5).


s 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and further in view of US 2014/0157798 A1- Jimenez-Rios et al.
Regarding claim 24, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches coupling (a snap lock mechanism) of the closure (cap assembly) to the receptacle (container, Para. [0035], lines 64-65), also discussed above.  However, Che et al. does not explicitly teach a bayonet coupling of the closure to the receptacle.
For claim 24, Jimenez-Rios et al. teaches an invention relating to a device for the cryopreservation and/or vitrification of a biological sample in a freezing medium and more particularly, to a bath suitable for receiving and/or storing a container containing a biological sample in liquid-phase nitrogen (Para. [0002], lines 2-5) and engaging members on the vial (second member) 18, 126 and capping portion (first member) 82 such that the bayonet twist lock of FIGS. 12-13 with corresponding engaging ears 156 and channels 158) allow the closure member 80, 146 (Para. [0054], lines 4-7), which reads on the instant claim limitation of a bayonet coupling of the closure to the receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a bayonet coupling of the closure and receptacle as taught by Jimenez-Rios et al., because Jimenez-Rios et al. teaches the bayonet twist lock closes the member 80,146 to be securely held in place and also provide a signal to the user that the closure member has been sufficiently screwed into the open end when resistance is felt as the closure is 

Regarding claim 27, Che et al. teaches the invention discussed above in claim 16.  Further Che et al. does teach the vial 10 is suspended in a freezer that is supplied with liquid nitrogen to preserve cells (Para. [0002], lines 13-14.  However, Che et al. does not explicitly teach a container comprising a support for a plurality of devices for freezing adipose tissue.
For claim 27, Jimenez-Rios et al. teaches a cryo bath 4 which is adapted for to receive and retain a cryogenic freezing medium (including, but not limited to liquid nitrogen (Para. [0026], lines 31-32), wherein the cyro bath 4 comprises a rack or organizer 16 for holding and organizing one or more vessels 18 such as such as cryo vials, tubes and/or straws, during cryopreservation and/or vitrification and storage of a biological sample held therein (Para. [0027], lines 1-5, Figs. 1-3), which reads on the instant claim limitation of a container of liquid nitrogen comprising a support for a plurality of devices for freezing adipose tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a container of liquid nitrogen comprising a support for a plurality of devices for freezing adipose tissue as taught by Jimenez-Rios et al., because Jimenez-Rios et al. teaches the bath 4, 112 is adapted to receive at least one biological sample-containing vessel such as cryo vial 18, 126; while particular examples of a vial are described in detail below, it is contemplated that a vessel or vial having a variety of shapes, sizes and dimensions 

Regarding claim 28, Che et al. teaches the invention discussed above in claim 27.  Further, Che et al. does teach a plurality of supports 104 (Para. [0031], line 9).  However, Che et al. does not explicitly teach comprising a first support and a second support provided of respective first, second shaped holes, in which are insertable respective devices.
For claim 28, Jimenez-Rios et al. teaches the device 2 comprises a first support (bottom portion 20, Para. [0027], line 18, Figs. 1-3); where the bottom portion 20 (first support includes first holes and a second support (top portion 22, Para. [0027], line 22, Figs. 1-3) respective of the first (bottom portion 20), having second shaped holes (apertures 26, Para. [0027], line 22), in which are insertable respective devices (vial 18, Para. [0027], line 3, Figs. 1-3), which reads on the instant claim limitation of a first support including first holes having a prismatic shape with a triangular section with rounded vertices and a second support including second holes having a three-lobed shape.
The reference of Che et al. discloses the claimed invention of a device for freezing adipose tissue and a plurality of supports 104, except for a first support including first holes having a prismatic shape with a triangular section with rounded vertices and a second support including second holes having a three-lobed shape.  It would have been obvious to one of ordinary skill in the art to modify the device of Che et 

Claim 29: “wherein said second member of said device comprises at least one coupling portion to said first support, said coupling portion comprising at least one perimeter groove in which edge of a hole is engageable.”:  Che et al. discloses the cap assembly (first member) is configured to be coupled to the container (second member, Para. [0007], lines 4-5, Figs. 1-2); Che et al. discloses the cap assembly 114 may be coupled to the container 112 by a snap lock mechanism (Para. 0033], lines 3-4), therefore providing at least one perimeter groove in which the edge of a respective first hole is engageable. 



s 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and further in view of JP4882494B2-Katsura et al. (all citations are made to the machine English translation).
Regarding claim 25, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches a support portion (pipette or tube 70) which comprises an elongated element discussed above.  However, Che et al. does not teach the support portion (pipette or tube 70) is flattened, provide with a given concavity.
For claim 25, Katsura et al. teaches an invention relating to a cryopreservation vial package (Para. [0001], line 1) and Katsura et al. teaches a support portion (fixing device or cane 3, Para. [0015], line 6), where annotated Fig. 4 below illustrates the support portion (fixing device or cane) comprising an elongated portion and provided with given concavity, which reads on the instant claim limitation of the support portion is flattened, provide with a given concavity.

    PNG
    media_image4.png
    404
    596
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a support portion (fixing device or cane 3) that is flattened, and provided with a given concavity as taught by Katsura et al., because Katsura et al. teaches the elongated portion of the support portion (fixing deice or cane 3) is for fixing cryopreserved vials (Para. [0021], line 4, Fig. 4).

Regarding claim 26, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches an elongated element discussed above.  However, Che et al. does not teach the elongated element comprising a plurality of holes suitable for improving thermal conduction properties thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a support portion (fixing device or cane 3) that is flattened, and provided with a given concavity as taught by Katsura et al., because Katsura et al. teaches the elongated portion of the support portion (fixing deice or cane 3) is for fixing cryopreserved vials (Para. [0021], line 4, Fig. 4).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and US 2014/0157798 A1- Jimenez-Rios et al., in further view of and US 2016/0174545 A1-Parra et al.
Regarding claim 30, modified Che et al. teaches the invention discussed above in claim 29.  Further, modified Che et al. teaches a grip portion of the closure (cap assembly) and the receptacle (container) discussed above and said second shaped holes (apertures 26) having the same shape as the second member (different sizes and shapes, Para. [0037], lines 6-8).  However, modified Che et al. does not teach the device having a prismatic shape, with triangular section with rounded vertices, as each 
For claim 30, Parra et al. teaches an invention relating to the field of devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2) and the cap 102 preferably comprises the same cross-sectional shape as the stick 101, e.g., hexagonal (FIG. 5A), triangular (FIG. 5B), square (FIG. 5C, circular (FIG. 5D), or the like, and roughly equal cross-sectional dimensions (Para. [0022], lines 12-14, Fig. 5B), which reads on the instant claim limitation the device having a prismatic shape, with triangular section with rounded vertices, as each of said first holes, while each said second holes has a three-lobed shape of said second support which allows for rotation of each device around its own longitudinal axis to engage said edge of the first hole in a perimeter groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to further include the device having a prismatic shape, with triangular section with rounded vertices, as each of said first holes, while each said second holes has a three-lobed shape of said second support which allows for rotation of each device around its own longitudinal axis to engage said edge of the first hole in a perimeter groove as taught by Parra et al., because Parra et al. teaches this along with the circumferential notch may be clasped with forceps making the device 100 easier to hold (Para. [0022], lines 14-18).  .


Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.   Regarding paragraph 2, pg. 8 and the top of pg. 9 of Applicant’s remarks, pertaining to the claim limitation of “wherein said second member comprises retention means of said separable portion, once it has detached, and in that the detachment of said separable portion determines the creation of an opening in said second member, between said opening and said separable portion, retained by said retention means, a gap being defined for letting out the gases contained inside said housing.”  Firstly, the claims have been amended to remove the claim language of “second member”, “retention means”, and “first member.”  These terms have been replaced with “receptacle” (formerly second member), “retainer” (formerly retention means), and “closure” (formerly first member).  
Second, the reference of Che continues to disclose the current amendments and now replaced claim limitations.  Applicant asserts Che does not disclose the above cited claim limitation of claim 16, however, Che discloses at the bottom portion of the container (receptacle) is an opening 44 for receiving a valve 46, where the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the 
Regarding the top of pg. 10 of Applicant’s remarks, pertaining to the blowout valve 46 and Applicant’s assertion that Che fails to provide any disclosure that the blowout valve 46 is retained by anything.  However, annotated Fig. 2 above and Fig. 2 of Che illustrates the blowout valve 46 is being retained via a combination of the bottom portion 28 (Fig. 2) and opening 44 which receives the valve 46 (Para. [0021], lines 1-2). Therefore, if nothing is retaining the blowout valve 46 as Applicant asserts, the illustration of Fig. 2, which shows the valve 46 being retained by the bottom portion 28 and opening 44 for receiving the valve 46 would not be shown in a closed or retained orientation, and thus, Che continues to read on this limitation as discussed in above in this section as well as the rejection above.  
Regarding the middle of pg. 11 of Applicant’s remarks, pertaining to the references of Brown, O’Connell, Banauch, Jimenez-Rios, Katsura, and Parra.  Applicant asserts the above secondary references fail to teach or fairly suggest the claim limitation of “said receptacle further comprises a retainer of said at least one separable portion, once it has detached, and in that detachment of said at least one separable portion defines an opening in said receptacle, between said opening and said at least one separable portion, retained by said retainer, a gap being defined to let out gases 
Specifically, the at least one separable portion of Che is the blowout valve 46, which when detached from the receptacle (container 22) does define an opening 44 (Para. [0021], lines 1-2) in the receptacle (container 22).  Further the separable portion (blowout valve 46) is retained by the retainer (the bottom portion of the retainer 28, also illustrated in Fig. 2).  Additionally, as discussed above, Che discloses the blowout valve 46 allows for vapor (gases) to escape the vial via openings 40 and 42 (Para. [0021], lines 6-8), these openings 40 and 42 are contained in the housing of the container 22, illustrated in Fig. 2.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799